Citation Nr: 1208774	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-38 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on the extraschedular provisions of 38 C.F.R. § 4.l6(b).

2.  Entitlement to service connection for a skin disability (originally claimed as basal cell carcinoma), to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1970.   He served in the Republic of Vietnam (RVN) from July 27, 1969 to July 13, 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in pertinent part, denied service connection for basal cell carcinoma, to include as due to Agent Orange exposure.  The Veteran appealed the RO's March 2004 rating action to the Board. 

This appeal also stems from an August 2007 rating action.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed the RO's April 2007 rating action to the Board. 

In a December 2008 decision, the Board denied service connection for basal cell carcinoma c and remanded the TDIU claim.  The Veteran appealed the Board's denial of service connection for basal cell carcinoma to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 Memorandum Decision, the Court vacated the Board's denial of service connection for basal cell carcinoma and remanded the issue back to the Board for further adjudication. 

In its December 2008 decision, the Board also remanded claims of entitlement to service connection for hypertension and generalized anxiety disorder.  In an April 2010 rating action, the RO granted service connection for hypertension and generalized anxiety disorder.  This was a complete grant of these benefits sought.  The issues are no longer in appellate status.  

In June 2011, the Board remanded the service connection and TDIU claims on appeal, namely to obtain private medical records form the Veteran's primary care physician pertaining to treatment for basal cell carcinoma as directed by the Court in the above-cited Memorandum Decision and to provide the Veteran for VA examination in conjunction with his TDIU claim.  The requested development has been completed and the case has returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran is currently service connected for a low back disorder (evaluated as 20 percent disabling), generalized anxiety disorder (evaluated as 10 percent disabling) and hypertension (evaluated as noncompensably disabling).  The combined rating is 30 percent.

2.  The Veteran's service-connected low back disability renders him unable to secure or follow a substantially gainful occupation, rendering impractical the application of the regular schedular standards. 

3.  The Veteran served in the RVN from July 27, 1969 to July 13, 1970; thus, his exposure to Agent Orange is presumed. 

4.  The preponderance of the competent and credible medical evidence of record shows that a skin disability was first demonstrated many years after military service and is not etiologically related to any incident thereto, to include Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability due to service-connected disability, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2011). 

2.  The criteria for entitlement to service connection for a skin disability (originally claimed as basal cell carcinoma), to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 

Regarding the Veteran's TDIU claim, the Board is granting the Veteran's claim of entitlement to TDIU in the decision below.  Accordingly, any failure to provide complete notice or assistance under the VCAA in the development of this claim has been rendered moot and no further discussion is therefore necessary. 

Concerning the claim for service connection for basal cell carcinoma, by a November 2003 pre-adjudication letter, the RO specifically notified the Veteran of the substance of the VCAA including the types of evidence necessary to establish this claim and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892   (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided pre-adjudication notice to the Veteran via the above-cited letter. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a March 2006 letter, the RO informed the Veteran of the Dingess elements. 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim for service connection for basal cell carcinoma, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In June 2011, the Board remanded the Veteran's claim to provide him an opportunity to submit treatment records from his private physician reflecting that he had received treatment for basal cell carcinoma.  In a July 2011 letter to the Veteran, the RO requested that he fill out and return VA Form 21-4142, Authorization And Consent To Release Information To The Department of Veterans Affairs (VA), in order for VA to obtain the above-cited private treatment records.  The Veteran did not respond to the RO's July 2011 letter.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim. In a case such as this one where VA has made an initial but unsuccessful request for records, a follow-up request is required unless such follow-up request would be futile. 38 C.F.R. § 3.159(C)(1) (2011).  In this case, the Veteran did not provide VA with the information and authorization necessary for VA to retrieve private treatment records that were pertinent to his claim for service connection for a skin disability.  The Board finds that under these circumstances, there is no basis to believe that there would be any greater cooperation from the Veteran in a follow-up effort, and thus such an effort would be futile.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Under the law, a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).  

In the Veteran's case, the RO did not obtain a medical opinion regarding the etiology of his claimed skin disability.  However, for reasons explained immediately below, such an examination and medical opinion are not necessary with respect to this issue. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As will be discussed below, there is no indication that the Veteran's skin disability or recurrent symptoms thereof may be associated with his military service, to include his service in the RVN.  Thus, VA's duty to assist has not been triggered in this instance and a VA examination is not necessary.  38 C.F.R. § 3.159(c); Id. 
As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim." See Gobber v. Derwinski, 2 Vet. App. 470, 472   (1992). 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.10 (2011).  In fact, in an August 2011 statement to VA, the Veteran indicated that he did not have any additional evidence to submit on behalf of his appeal.  Accordingly, the Board will proceed to a decision on the merits of the claim for service connection for a skin disability.

II. Merits Analysis

(i) TDIU claim

The Veteran contends that his service-connected disabilities, namely his low back disability (rated as 20 percent disabling), renders him unable to secure or follow a substantially gainful occupation.  The Board agrees.

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16  (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). "Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  

See Moore, 1 Vet. App. at 359. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011). 

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis. 

Service connection is currently in effect for a low back disorder (evaluated as 20 percent disabling), generalized anxiety disorder (evaluated as 10 percent disabling) and hypertension (evaluated as noncompensably disabling).  The combined rating is 30 percent.  Thus, the Veteran fails to meet the schedular criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2011) [if there are two or more service-connected disabilities, one disability shall be ratable at 40 percent or more to bring the combined rating to 70 percent or more].  Accordingly, the claim must be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), in December 2008, the Board remanded the Veteran's TDIU claim to have the Director of the Compensation and Pension (C&P) Service address the possibility of an award of entitlement to TDIU on an extraschedular basis due to the Veteran's service-connected disabilities.  In October 2010, the Director of the C&P Service replied to the Board's December 2008 remand directive.  In his report, the Director noted that a November 2004 magnetic resonance imaging scan (MRI) scan of the Veteran's lumbar spine showed kyphosis and a broad-based herniated nucleus pulposus at L3-4.  It was noted that the Veteran had submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, wherein he indicated that he had last worked full-time in December 2004 as a truck driver.  He explained that he was unable to perform his duties as a truck driver after he had undergone back surgery in January 2005.  He indicated that he had completed one year of a high school education.  

The Director reviewed Social Security Administration (SSA) records that included an internal medicine examination report, dated in January 2006.  At that examination, the Veteran reported that as a result of his back pain, he had difficulty lying on his back and rising up from the recumbent position.  The January 2006 examiner opined that the Veteran should be able to work eight (8) hours a day in a seated, standing or ambulatory position, and occasionally lift, push, or pull 20 pounds.  He could frequently lift 10 pounds.  The examiner also noted that the Veteran could squat, crawl and climb.  The SSA awarded the Veteran disability benefits based on his low back disorder. 

The Director also reviewed the opinion of Dr. A. M., who felt that the Veteran was too disabled to continue his employment as a truck driver.  In reaching this conclusion, Dr. A. M. noted the Veteran experienced chronic low back pain that was exacerbated by his employment.  Overall, Dr. A. M. believed that retirement or possible retraining in a non-physically demanding job was an option for the Veteran.  

The Director also reviewed an April 2009 VA examination report.  After a physical evaluation of the Veteran's spine, which was positive for forward flexion limited to 40 degrees and bilateral lateral flexion and rotation all limited to 20 degrees, the VA examiner diagnosed the Veteran with failed back syndrome post laminenectomy and spinal fusion, multiple level degenerative disk disease, and multiple levels of central and spinal stenosis.  In a January 2010 addendum to the above-cited VA examination report, the VA examiner found the Veteran to be unemployable due to his failed back syndrome that had resulted in moderate to severe pain following a spinal fusion.  The examiner reasoned that the Veteran was unable to sit or stand for an extensive (italics added for emphasis) period of time.  The VA examiner also stated that the Veteran could not walk any extensive distances to be able to perform in gainful employment. 

After considering all of the aforementioned evidence, the Director concluded that the available evidence showed that the Veteran was unable to return to his employment following his 2005 back surgery.  The Director further opined that although the SSA had ultimately granted the Veteran disability benefits based on his low back disorder, the associated disability examination report showed that he could work in a seated, standing or ambulatory position.  In addition, the Director referenced his private physician's report, wherein it was noted that the Veteran could have been retrained in a job that was not physically demanding.  Finally, the Director also noted the VA examiner's opinion that the Veteran was unemployable in jobs that required extensive (italics added for emphasis) walking, standing and sitting, but that there was no indication that he was unemployable when these factors were limited.  (See Response of the Director of C&P Service, dated in early October 2010).

In June 2011, the Board remanded the Veteran's TDIU claim to the RO for an additional VA examination with opinion as to the Veteran's employability because it was unable to determine what the VA examiner meant in the context of the Veteran's employability when he stated that the Veteran was unemployable due to an inability to "sit, stand or [sic] extensive period of time" and because service connection had been granted for two additional disabilities (generalized anxiety disorder and hypertension) after the VA examiner had provided his January 2010 addendum.  This opinion was provided in July 2011.  

After a claims files review, to include the above-cited January 2010 VA examiner's opinion and physical evaluation of the Veteran, the VA examiner concluded that out of the Veteran's three (3) service-connected disabilities, his low back pain was the condition that resulted in the greatest degree of disabling symptoms.  The VA examiner stated that at his last examination, the VA examiner noted that the Veteran had a failed back syndrome with multiple levels of degenerative disc disease and multiple levels of spinal stenosis that all indicated a worsening of his [low back] condition.  The VA examiner opined that while the Veteran was able to perform some activities, he would not be able to perform them to the "extend" (presumably the examiner meant "extent") that would allow him to secure and maintain physical or sedentary employment that is consistent with his education and employment background.  (See July 2011 VA examination report). 

In Anderson v. Shinseki, the Court held that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal." 22 Vet. App. 423, 427 (2009).  Notwithstanding the findings of the Director of the C&P Service, and in light of the evidence set forth above, the Board agrees with the July 2011 VA examiner's conclusion that because of his service-connected low back disorder, the Veteran would not be able to perform some activities to the "extend" (presumably "extent") that would allow him to secure and maintain physical or sedentary employment that is consistent with his education and employment background.  (See July 2011 VA examination report).  Thus, the Board finds that the Veteran's service-connected low back disorder presents an exceptional or unusual disability picture that is productive of interference with employment, rendering impractical the application of the regular schedular standards.  The evidence of record clearly establishes that the Veteran's low back disorder is the sole cause for his unemployability.  Accordingly, the benefit sought on appeal is granted. 

(ii) Skin Disability (originally claimed as Basal Cell Carcinoma)

The Veteran seeks entitlement to service connection for basal cell carcinoma.  He maintains that he currently has basal cell carcinoma that is etiologically related to his period of active military service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 30 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence." 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include prostate cancer, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) . 

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21, 258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53, 202 (August 31, 2010). 

However, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345 -32,407 (June 12, 2007).  The Veteran's claimed skin disability, basal cell carcinoma, is not listed among the presumptive diseases for which service connection may be granted on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e), nor does the private and VA medical evidence show that he has a skin disability, such as chloracne or other acneform disease consistent with chloracne, that would allow him to avail himself of the above-cited Agent Orange presumptions.  In the absence of a diagnosed disease for which the Agent Orange presumption applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and the Veteran's claim of service connection for a skin disability can be asserted on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board finds that service connection for a skin disability on a direct basis is not warranted.  The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of any skin pathology or symptomatology thereof during service.  Clinical findings for the Veteran's skin were noted as "normal" on his July 1970 service separation examination report.

Post-service VA and private treatment records reflect that the Veteran was initially diagnosed with actinic keratosis in May 1985.  (See report, prepared by L. J. B., M. D., dated in May 1985).  At that time, the Veteran reported that he had had a patch on the left forehead and right forearm that had been present for approximately one year and that it flaked and became raw.  In an April 2009 report, W. B., M. D., noted that he had removed a basal cell carcinoma from the Veteran's "left brow" in early October 2007.  

It has been held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that from July 1970 to May 1985, there is no indication that the Veteran had complained of or been treated for skin disability-related problems.

There is also no evidence of skin cancer within one year after the Veteran's separation from service in July 1970.  Therefore, the chronic disease presumption of in-service incurrence for a malignant tumor is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, there is no basis to award service connection for a skin disability based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b).  In this regard, and as noted above, the Veteran was initially seen for a skin disability, diagnosed as actinic keratosis, in May 1985.  The Veteran reported on his original claim for VA compensation in October 2003 that he had received treatment for his skin from June 1988 to November 1995 from, Dr. C.  However, on a November 2005 report from this same physician, it was noted that the Veteran had never been a patient.  When examined by VA in January 2007, the Veteran reported a history of having had basal cell carcinoma in the 1970's.  Yet, and as noted above, there are no medical reports, private or VA, that substantiate his assertion.  

Finally, the Veteran has not submitted any medical evidence of a nexus between his skin disability, recently found by a VA examiner in July 2011 to be manifested by multiple two (2) to four (4) millimeter areas of dry plaque on the forearms, and his period of active military service, to include his presumed exposure to Agent Orange.  

As noted previously herein, pursuant to the Board's July 2011 remand directives, the Veteran was provided an ample opportunity to secure medical evidence in his favor and submit the same to VA, but he failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (e.g., he has peeling skin), he is not competent to render an opinion that he currently has a skin disability that is related to his period of active military service, to include his presumed Agent Orange exposure.  Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to TDIU, based on the extraschedular provisions of 38 C.F.R. § 4.16(b), is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

Service connection for a skin disability (originally claimed as basal cell carcinoma), to include as due to Agent Orange exposure, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


